 1   ROB BONTA
     Attorney General of California
 2   HEATHER B. HOESTEREY
     Supervising Deputy Attorney General
 3   CHAD A. STEGEMAN, State Bar No. 225745
     Deputy Attorney General
 4    455 Golden Gate Ave., Ste. 11000
      San Francisco, CA 94102-7004
 5    Telephone: (415) 510-3624
      Fax: (415) 703-5843
 6    E-mail: Chad.Stegeman@doj.ca.gov
     Attorneys for the State Defendants
 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                      SACRAMENTO DIVISION
11

12
     CHAMBER OF COMMERCE OF THE                              2:19-cv-02456-KJM-DB
13   UNITED STATES OF AMERICA., et al.,
                                                             STIPULATION AND REQUEST TO
14                                         Plaintiffs,       CONTINUE CASE MANAGEMENT
                                                             CONFERENCE; ORDER
15                  v.
16   ROB BONTA,1 et al.,                                     Action Filed: December 9, 2019
17                                       Defendants. Judge: Kimberly J. Mueller.
18

19

20

21

22

23

24

25

26

27
            1
             Rob Bonta, California Attorney General, succeeds former Attorney General Xavier
28   Becerra. Fed. R. Civ. P. 25(d) (an “officer’s successor is automatically substituted as a party”).

                                                         1
 1                                   STIPULATION AND REQUEST
 2         Plaintiffs Chamber of Commerce of the United States of America, California Chamber of

 3   Commerce, National Retail Federation, California Retailers Association, National Association of

 4   Security Companies, Home Care Association of America, and California Association for Health

 5   Services at Home, and Defendants Rob Bonta, Lilia García-Brower, Julie A. Su, and Kevin Kish,

 6   in their official capacities, stipulate to and request a continuance of the May 20, 2021 case

 7   management conference for 119 days while the Ninth Circuit Court of Appeals continues its

 8   consideration of the pending appeal of this Court’s Preliminary Injunction Orders (ECF Nos. 44

 9   and 47). The appeal is fully briefed, the court heard oral argument on December 7, 2020, and the

10   matter was submitted. The court has not issued a decision on the appeal. Continuing the

11   conference and attendant meet and confer and filing requirements will allow for the orderly

12   consideration of the preliminary injunction order, which will significantly affect the proceedings

13   in this Court.

14           IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

15   Dated: May 3, 2021                                    MAYER BROWN LLP
16                                                         / s / Donald M. Falk (as authorized on May
                                                           3, 2021)
17                                                         DONALD M. FALK
                                                           Attorneys for Plaintiffs Chamber of
18                                                         Commerce of the United States of America
                                                           and California Chamber of Commerce
19
     Dated: May 3, 2021                                    LITTLER MENDELSON, P.C.
20
                                                           / s / Bruce J. Sarchet (as authorized on May
21                                                         3, 2021)
                                                           BRUCE J. SARCHET
22
                                                           Attorneys for National Retail Federation,
23                                                         California Retailers Association, National
                                                           Association of Security Companies, Home
24                                                         Care Association of America, and California
                                                           Association for Health Services at Home
25

26

27

28

                                                      2
 1   Dated: May 3, 2021       Respectfully submitted,
 2                            ROB BONTA
                              Attorney General of California
 3                            HEATHER B. HOESTEREY
                              Supervising Deputy Attorney General
 4
                              / s / Chad A. Stegeman
 5                            CHAD A. STEGEMAN
                              Deputy Attorney General
 6                            Attorneys for the State Defendants
 7
     SA2019106348
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                          3
 1                                               ORDER
 2        In consideration of the parties’ stipulation, good cause is shown to continue the case

 3   management conference scheduled for May 20, 2021, at 2:30 p.m. The case management

 4   conference is continued to September 16, 2021, at 2:30 p.m.

 5          IT IS SO ORDERED.

 6   DATED: May 3, 2021.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
